Title: From George Washington to Thomas Jefferson, 7 October 1793
From: Washington, George
To: Jefferson, Thomas


          
            Dear Sir,
            Mount Vernon Oct. 7th 1793
          
          It appearing to me that the public business will require the Executive Officers to be
            together some time before the meeting of Congress, I have written to the Secretaries of
            the Treasury & War to meet me at Philadelphia or vicinity—say Germantown—by the
            first of November, and shd be glad to see you there at the same time. The Attorney
            General is advised of this also.
          In a letter from General Knox of the 24th Ulto who was then at Elizabeth Town
            performing quarantine before he could be admitted into New York is the following
            paragraph. “The french fleet is still in New York, in a wretched state of
            disorganization, which prevents its Sailing. Mr G——t has been low spirited for ten days
            past. The fleet have been told by him that the Executive of the United States prevent
            their selling their prizes, & citizen Bompard who belongs to a Club in France as
            well as all his Sailors, say that they shall represent the matter in its proper
              colours. I do not find that Mr G——t has promulgated
            the last letter of the Secretary of State, excepting as to the effect of the measures
            with the Consuls, which prevent their selling their prizes—Would to God it had been
            thought proper to publish the letter to Mr Morris—The minds of our own people would have
            been convinced of the propriety of the measures which have been adopted, and all caval
            at the meeting of Congress prevented.”
          I should be of this opinion likewise if there is danger of the public mind receiving
            unfavourable impressions from the want of information on one hand, whilst the insiduous
            attempts to poison it are so impudently & unweariedly practiced on the other.
          In another letter from Genl Knox dated the first instant at the same place after having
            lain quarantine from the 19th of September to that date, he says “The french fleet
            excepting the Ambuscade will sail tomorrow from New York upon some Cruise unknown. The
            Surviellant sailed on the 29th ult. for France with dispatches from Mr G——t and such is
            his desire that they should arrive safely, that he will in a day or two dispatch the
            Ceres, an armed Brig with duplicates.[“]
          
          If our dispatch boat should fail, and duplicates are not sent, he will play the whole
            game himself.
          General Knox expects to be back by the 25th of this month.
          We are sustaining at this moment, a drought, which if of much longer continuance, will
            I fear, prove fatal to the Wheat now in the ground—much of which is come up badly, &
            is diminishing every day for want of Rain. I am sincerely & Affectionately yours
          
            Go: Washington
          
          
            P.S. The enclosed from Mr Leslie you will know best what to do with. & say to
                him.
          
          
            G. W——n
          
        